                  Case 4:19-cv-00655-BSM Document 41 Filed 09/11/20 Page 1 of 1


Tammy Downs

From:                Sarah Jenkins <sarah@shjenkinslaw.com>
Sent:                Friday, September 11, 2020 11:33 AM
To:                  AREDdb_clerksoffice
Subject:             Warren v. McNulty_4:19-cv-655 BSM


Good afternoon,
On Wednesday, September 9, 2020, I made two technical filing errors and I am writing to request a substitution of
exhibits 1‐73 for the documents shown in dockets #'s 37‐39 to correct the first error. Likewise, I am requesting the
substitution of documents for the Response to the Undisputed Facts and the Brief. Kindly disregard the previously filed
exhibits and documents.

Thank you very much.

Sarah Howard Jenkins

Sarah Howard Jenkins, PLLC
Attorney at Law
P.O. Box 242694
Little Rock, AR 72223
(501) 406‐0905
www.shjenkinslaw.com

CONFIDENTIALITY NOTICE: This e‐mail message may contain confidential and/or privileged material. Any unauthorized
review, use, disclosure or distribution is prohibited. If you are not the intended recipient, please contact the sender by
reply e‐mail and destroy all copies of the original

message. If you are the intended recipient but do not wish to receive communications through this medium, please so
advise the sender immediately.




                                                             1
